Case: 3:20-cv-00170-WHR-MRM Doc #: 35 Filed: 11/17/20 Page: 1 of 3 PAGEID #: 540




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                      WESTERN DIVISION AT DAYTON

RASHAAN O. REED,

                       Petitioner,                 :   Case No. 3:20-cv-170

       - vs -                                          District Judge Walter H. Rice
                                                       Magistrate Judge Michael R. Merz

JAMES HAVILAND, Warden,
 Allen/Oakwood Correctional Institution,
                                                   :
                       Respondent.


                                              ORDER


       This habeas case is before the Magistrate Judge after District Judge Rice vacated the

judgment previously entered in the case (ECF No. 34).

       Because the Court has vacated the judgment from which Petitioner appealed, this Court’s

jurisdiction should no longer be impeded by that appeal. Petitioner’s counsel shall promptly notify

the Sixth Circuit that the underlying judgment has been vacated and file, if necessary, a withdrawal

of the appeal in Case Number 20-3750. The Clerk shall promptly notify the Sixth Circuit Case

Manager Jill E. Colyer (513-564-7024) that the pending motions have been resolved (See ECF

Nos. 16 & 17).

       The Court finds that it does not plainly appear from the face of the Petition and any exhibits

attached thereto that the Petitioner is not entitled to relief in this Court. Accordingly, it is hereby

ORDERED that Respondent shall, not later than January 16, 2021, file an answer conforming to

the requirements of Rule 5 of the Rules Governing § 2254 Cases. Specifically, said answer shall

respond to each allegation made in the Petition, comply with Rule 5(c) regarding transcripts, raise

                                                  1
Case: 3:20-cv-00170-WHR-MRM Doc #: 35 Filed: 11/17/20 Page: 2 of 3 PAGEID #: 541




any affirmative defense relied on by Respondent, and state whether, from Respondent's

perspective, any claim in the Petition is barred by a failure to exhaust state remedies, a procedural

bar, non-retroactivity, or a statute of limitations.

        This Order does not authorize a motion to dismiss in lieu of an answer. If Respondent

wishes to obtain an adjudication of an affirmative defense apart from a decision on the merits,

Respondent may file a motion for judgment on the pleadings after the answer is filed.

        Before filing the answer, the Respondent shall file those portions of the state court record

needed to adjudicate this case. The Court’s CM/ECF Procedures Guide provides:

                 1.1 Unless permitted by these procedures or otherwise authorized by
                     the assigned Judicial Officer or other rule, all documents
                     submitted for filing in this District shall be electronically filed
                     using the Case Management/Electronic Case Filing system
                     (“CM/ECF”) by converting each document into a searchable text
                     PDF document and uploading it into CM/ECF.

(June, 2019, revision; available at www.ohsd.uscourts.gov.)                    Compliance with this rule is

mandatory and needed for the Court’s use of the record.

        When the record is filed electronically, the Court’s CM/ECF filing system will affix a

unique PageID number to each page of the record, displayed in the upper right-hand corner of the

page. All papers filed in the case thereafter by either party shall include record references in the

form required by S. D. Ohio Civ. R. 7.2(b)(5) 1. Prior to filing the state court record, the Warden’s

counsel shall ensure that any borders on parts of the record (typically, court reporter transcripts)

do not obscure the PageID number when the page is filed. The record shall be indexed by insertion

of “bookmarks” in the .pdf version of the state court record uploaded to the Court’s CM/ECF


1
  (5) Pinpoint Citations. Except for Social Security cases, which must comply with S.D. Ohio Civ. R. 8.1(d), all
filings in this Court that reference a prior filing must provide pinpoint citations to the PageID number in the prior
filing being referenced, along with a brief title and the docket number (ECF No. ___ or Doc. No. ___) of the document
referenced. Because of changes to the Court’s electronic filing system on November 23, 2020, this requirement will
be strictly enforced.

                                                         2
Case: 3:20-cv-00170-WHR-MRM Doc #: 35 Filed: 11/17/20 Page: 3 of 3 PAGEID #: 542




system which display each exhibit and the name of that exhibit in the record.

         As required by Fed.R.Civ.P. 5, a complete copy of the answer and state court record with

the PageID numbers and “bookmarks” must be served on Petitioner at the time of filing.

         Petitioner may, not later than twenty-one days after filing of the answer, file and serve a

reply to the answer.

         The Clerk is ordered to serve the Petition on Respondent and the Attorney General of Ohio,

Habeas        Corpus      Unit      of     the        Corrections    Litigation     Section     c/o

Brian.Higgins@ohioattorneygeneral.gov and Habeas.docketclerk@ohioattorneygeneral.gov.

         Petitioner has presently pending a motion for delayed direct appeal in the Supreme Court

of Ohio and a Motion in this Court for a stay of these proceedings pending decision of his motion

for delayed direct appeal (ECF No. 30). That Motion is GRANTED IN PART AND DENIED IN

PART. The Magistrate Judge believes it is important that Respondent and the Ohio Attorney

General who represents Respondent be apprised of the pendency of this action and prepare and

file a complete State Court Record. The Motion for Stay is granted in that Petitioner’s counsel

need not do anything further until the record is filed. If practice in the Supreme Court of Ohio is

not completed by the time the State Court Record is filed, Petitioner may apply for a further stay.

Petitioner’s counsel shall promptly advise this Court of developments in the Supreme Court of

Ohio.



November 17, 2020.

                                                              s/ Michael R. Merz
                                                             United States Magistrate Judge




                                                  3
